 In the Matter of ARMOUR AND COMPANY, DOING BUSINESS AS ARMOURCREAMERIES, MONETT, MISSOURI,andAMALGAMATED MEAT CUTTERSAND BUTCHER WORKMEN OF NORTH AMERICA, A. F. OF L.Case No. 1P-R-1143.-Decided August 241, 1945Mr. J. W. Post,of Chicago, Ill., andMr. Ralph McCorkle,of Monett,,Mo., for the Company.Messrs. Leo LaFauce,andMarvin W. Cook,of St. Louis, Mo., bothfor the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Meat Cutters andButcherWorkmen of North America, A. F. of L., herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Armour and Company;doing business as Armour Creameries, Monett, Missouri, herein calledthe Company, the National LaborRelationsBoard provided for anappropriate hearing upon due notice before Margaret L. Fassig, TrialExaminer.Said hearing was held at Monett, Missouri, on June 23,1945.The Company and the Union appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYArmour and Company, an Illinois corporation during business asArmour Creameries, Monett, Missouri, is engaged at its Monett, Mis-souri, plant, the only plant involved in this proceeding, in the slaugh-63 N. LR. B., No. 80.518 ARMOUR AND COMPANY519tering of livestock and poultry and processing of such articles togetherwith meat, produce, eggs, butter, and cream.During the year 1944, theCompany purchased and sold at its Monett plant approximately 1,250,-000 pounds of poultry and approximately 20,000 cases of eggs, andalso handle approximately 20,000 pounds of butter fat in cream.Ofthe various food products other than cream presently handled by theCompany's Monett plant, approximately 90 percent is under contracteither directly or indirectly with the United States Government.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica, affiliated with the American Federation of Labor, is a labor organ-ization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the,exclusive bargaining representative of the Company's employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees within the meaning of Section 9 (c) and.Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all produc-tion and maintenance employees of the Company at its Monett, Mis-souri, plant, including the combination chauffeur driver-general plantworker, but excluding office and clerical employees, the plant super-intendent, the plant manager, and all other supervisory employees with-authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among' the em-IThe Board agent reported that the Union submitted 52 cards dated in May 1945 and1 undated card all of which bore apparently genuine original signatures.At the date ofthe hearing,there were approximately 40 employees in the unit alleged to be appropriate. 520DECISIONSOF NATIONALLABOR RELATIONS BOARD,ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in the-Direction.DIRECTION OF ELECTION6By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDrRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour and Com-pany, doing business as Armour Creameries, Monett, Missouri, an elec-tion by secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the SeventeenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but 'excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Amalgamated Meat Cutters and Butcher Workmen ofNorth America, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.MR. GEnAxn D. REILLy took no part in the consideration of the aboveDecision and Direction of Election.